RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                           NO. 2019-CA-000367-MR


ORPHA BISHOP                                                      APPELLANT



                  APPEAL FROM OWEN CIRCUIT COURT
v.                HONORABLE R. LESLIE KNIGHT, JUDGE
                       ACTION NO. 16-CI-00117



S.T. BROCK, CINDY BROCK, AND
JOE BROCK                                                         APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: Orpha Bishop appeals the Owen Circuit Court’s judgment

finding that S.T. Brock, Cindy Brock, and Joe Brock (the Brocks) acquired a

gravel road by adverse possession. Finding no error, we affirm.
                                     BACKGROUND

              This appeal addresses a property line dispute between Bishop and the

Brocks. Both landowners claim ownership of a gravel road that runs east to west

into their respective properties. The road in question dead-ends at the Brocks’

property and provides limited access to the Bishop property.

              The Brocks bought their land in 1988, and their son has resided at the

property since 1989. When the property was purchased, there was a cable strung

across the entrance of the gravel road; in 1989, the Brocks replaced the cable with

a metal gate. This gate remains on the property today and is closed and locked

most of the time. Only the Brocks have the key to open the gate.

              After living on the property for three years, the Brocks installed a

bridge and culverts over a creek near the entrance of the gravel road, costing them

around $10,000. The Brocks also maintained the integrity of the road by re-

graveling it, grading it, cleaning it, and mowing around the area. The Brocks

treated, and believed, the gravel road as part of their property.

              On the other hand, the Bishops purchased their property in 1991, two

years after the Brocks.1 They primarily used their property for hunting.2



1
 Ted Bishop, Appellant’s son, purchased the land. However, in 1995, Appellant acquired the
property by deed from her son.
2
 The Bishops allowed all family members, and family friends, to hunt on the property, but only
when accompanied by a Bishop family member.

                                              -2-
Therefore, the Bishops seldom used the road and rarely maintained it. When they

purchased their land in 1991, the bridge and culverts were already installed. After

owning the property for four years, the Bishops drove the road to the Brocks’

house and spoke about it directly with their neighbors. However, neither party

gave the other permission to use the gravel road.

              A controversy arose between the parties when Orpha Bishop

attempted to sell her land. The potential owner wanted to verify legal access to the

lower portion of the property by use of the gravel road. Therefore, Bishop hired a

professional to survey the property.

              The surveyor confirmed Bishop owned the property. He said the

Brocks’ deed description was to the south of the gravel road and that no part of

their deed encompassed the gravel road. Upon physical review of the property, he

believed the gravel driveway, then in use, moved from its original location and was

now “more into the Bishops’ property.” Therefore, the entire gravel road was now

situated within Bishop’s property lines. The Brocks contested this ownership,

believing then, and arguing, that they had acquired the gravel road by adverse

possession.

              This led Bishop to file a petition for declaratory judgment, seeking a

judicial determination of legal ownership. The circuit court held a bench trial on

November 20, 2017. After hearing testimony, the circuit court found the disputed


                                          -3-
road belongs to the Brocks because Bishop did not provide evidence she took any

act to interrupt the Brocks’ possession of the road. This appeal followed.

                                STANDARD OF REVIEW

                Our review of a circuit court’s findings of fact following a bench trial

is to determine whether those findings are clearly erroneous. CR3 52.01. This rule

applies with equal force to matters involving boundary disputes. Croley v. Alsip,

602 S.W.2d 418, 419 (Ky. 1980). Factual findings are clearly erroneous if

unsupported by substantial evidence. Moore v. Asente, 110 S.W.3d 336, 354 (Ky.

2003). Substantial evidence is defined as “that which, when taken alone or in light

of all the evidence, has sufficient probative value to induce conviction in the mind

of a reasonable person.” Bowling v. Natural Resources and Environmental

Protection Cabinet, 891 S.W.2d 406, 409 (Ky. App. 1994) (citations omitted).

                Our role as a reviewing court prohibits us from disturbing the circuit

court’s factual findings that are supported by substantial evidence, despite whether

we would have reached a contrary conclusion. Moore, 110 S.W.3d at 354. We

defer to a significant degree to the circuit court, for it had the opportunity to

observe, scrutinize, and assess the credibility of witnesses. CR 52.01.

Notwithstanding the deference due the circuit court’s factual findings, its




3
    Kentucky Rules of Civil Procedure.

                                            -4-
conclusions of law, reached after making its findings, are reviewed de novo.

Hoskins v. Beatty, 343 S.W.3d 639, 641 (Ky. App. 2011).

                                      ANALYSIS

                Five elements must be satisfied before adverse possession will bar

record title: “1) possession must be hostile and under a claim of right, 2) it must be

actual, 3) it must be exclusive, 4) it must be continuous, and 5) it must be open and

notorious.” Appalachian Regional Healthcare, Inc. v. Royal Crown Bottling Co.,

Inc., 824 S.W.2d 878, 880 (Ky. 1992) (citing KRS4 413.010; Tartar v. Tucker, 280
S.W.2d 150, 152 (Ky. 1955)). Further, “[t]hese common law elements of adverse

possession must all be maintained for the statutory period of fifteen years, and it is

the claimant’s burden to prove them by clear and convincing evidence.” Moore v.

Stills, 307 S.W.3d 71, 77-78 (Ky. 2010) (citations omitted).

                Here, the question becomes whether the Brocks could adversely

possess land they mistakenly thought was their own. We conclude that they could,

and they did.

                “One may obtain a perfect title to real property by adverse possession

for the statutory period of time of fifteen years even when there is no intention by

the adverse possessor to claim land not belonging to him.” Appalachian Regional

Healthcare, Inc., 824 S.W.2d at 879-80 (citing KRS 413.010; Tartar, 280 S.W.2d
4
    Kentucky Revised Statutes.

                                           -5-
at 152). In Tartar v. Tucker, Kentucky’s then-highest Court held that “[a]dverse

possession, even when held by mistake, may ripen into a prescriptive right after 15

years of such possession.” 280 S.W.2d at 152. The Court therein concluded that

the claimant’s intention is the controlling factor and where he takes possession

under the “mistaken” belief that the land is his, and he evinces no intention of

surrendering the disputed portion, he is holding adversely. Id.; see also Johnson v.

Dobson, 208 Ky. 401, 270 S.W. 815 (1925); Carpenter v. Rose, 186 Ky. 686, 217
S.W. 1009 (1920); Heinrichs v. Polking, 185 Ky. 433, 215 S.W. 179 (1919).

             As explained in Elsea v. Day, 448 S.W.3d 259, 264 (Ky. App. 2014):

             It has been said that the intention with which possession is
             taken and maintained is the controlling factor in
             determining its adverse character. The question as to
             whether a claimant actually intended to adversely possess
             the property of another often arises in mistaken boundary
             line cases. In those and other similar situations, the
             general view is that the claimant must be able to show that
             he intended to possess the disputed property as his own
             against the owner and the world. He must also establish
             that he intended to appropriate the property to his own use
             to the exclusion of all others. [I]t is not necessary that the
             claimant intended to take away property that he knew
             belonged to another, since it is the claimant’s intention to
             possess property as the owner thereof, and not his intent to
             take irrespective of another’s known right, which governs.

(Quoting 39 Am. Jur. Proof of Facts 2d, page 261, § 7 (2013).) Physical

improvements, such as fences, buildings, and the like, are good indicators of a

claimant’s intent to hold property adversely. Phillips v. Akers, 103 S.W.3d 705,


                                          -6-
708 (Ky. App. 2002); see also Appalachian Regional Healthcare, Inc., 824 S.W.2d

at 880 (citation omitted) (“An intent to exercise dominion over land may be

evidenced by the erection of physical improvements on the property.”). In fact, a

long-existing fence may serve as a well-defined boundary even if the property

owner is mistaken as to the location of the true line and does not intend to claim

property beyond the true boundary. A well-defined boundary may serve as notice

of an adverse claim where the claimant was the only person who consistently

attempted to exercise dominion over the property. Walden v. Baker, 343 S.W.2d
797, 798-99 (Ky. 1961); Mudwilder v. Claxton, 301 S.W.2d 3, 4 (Ky. 1957);

Turner v. Morgan, 158 Ky. 511, 165 S.W. 684, 684-85 (1914); Johnson v. Kirk,

648 S.W.2d 878, 879-80 (Ky. App. 1983).

             Here, the Brocks constructed a gate with a lock that the circuit court

found was locked at least some of the time. This road was primarily used, for

years, as a driveway. The Bishops even followed the road straight to the Brocks’

residence. Additionally, the Brocks made significant improvements on the land by

adding the bridge and culverts and maintaining the road. All this demonstrates an

“openly evince[d] purpose to hold dominion over the property with such hostility

[to] give the non-possessory owner notice of the adverse claim.” Vick v. Elliot,

422 S.W.3d 277, 280 (Ky. App. 2013) (internal quotation marks and citation

omitted). This open and notorious possession went on for over fifteen years.


                                         -7-
             The circuit court could not find any evidence that the Brocks intended

to surrender the disputed portion or that the Bishops attempted to halt their use.

From the testimony, Bishop and her guests only used a small portion of the road.

This limited use is not enough to establish possession. Id. That conduct has the

ring of a public pronouncement of hostility to the title of the real owner. The

Brocks remained in possession and must be deemed to have held the land

adversely, even though their claim of title originated in a mistaken belief that the

land was theirs.

             In Hotze v. Ring, 273 Ky. 48, 115 S.W.2d 311, 313 (1938), our

highest Court quoted the text in 8 Am. Jur., page 797, § 72, which states:

             It is well settled that where the boundary lines of adjoining
             land-owners are not definitely known or their location is in
             dispute, such owners may establish the lines either by a
             written or by a parol agreement; such boundary lines may
             also be established by their mutual recognition of, and
             acquiescence in, certain [lines] as the true boundary lines,
             the courts being reluctant to interfere therewith after the
             lines have been permitted to exist over such a period of
             time that satisfactory proof of the true lines is difficult.

             It is well-established that if adjoining landowners occupy their

respective premises up to a certain line which they mutually recognize and

acquiesce in for a long period of time – usually the time prescribed by the statute

of limitations – they are precluded from claiming that the boundary line thus

recognized and acquiesced in is not the true one. “In other words, such recognition


                                         -8-
of, and acquiescence in, a line as the true boundary line, if continued for a

sufficient length of time, will afford a conclusive presumption that the line thus

acquiesced in is the true boundary line.” Elsea, 448 S.W.3d at 265 (citation

omitted).

              We conclude that the circuit court properly found the Brocks

established ownership of the disputed property by adverse possession.

                                  CONCLUSION

              For the foregoing reasons, we affirm the Owen Circuit Court’s

December 6, 2018 order finding the Brocks possessed the gravel road by adverse

possession.



              ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

 Ruth H. Baxter                            Stephen P. Huddleston
 Carrollton, Kentucky                      Warsaw, Kentucky




                                         -9-